         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 1 of 22


     Matthew Mellen (Bar No. 233350)
 1   MELLEN LAW FIRM
 2   1050 Marina Village Parkway, Suite 102
     Alameda, CA 94501
 3   Telephone:   (510)263-9638
     Facsimile:   (415) 276-1902
 4   Email:       email@mellenlawfirm.com
 5
     Attorney for Plaintiffs,
     NIKOLAOS PSARAKIS and PENAGIOTA PSARAKIS
 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10
      Nikolaos Psarakis, an individual;                             3:20-mc-80218
                                                          Case No.: ___________
11
      Panagiota Psarakis, an individual;
                                                          EX PARTE APPLICATION FOR
12    Micheal Xyntaras, an individual; Star               TEMPORARY RESTRAINING
      Natural Meats 1, Inc, a business entity;            ORDER; MEMORANDUM OF
13                                                        POINTS AND AUTHORITIES IN
      Old Fashion Butcher Shop, Inc, a
                                                          SUPPORT OF EX PARTE
14    business entity.                                    APPLICATION FOR
                                                          TEMPORARY RESTRAINING
15                                                        ORDER
                      Plaintiffs,
16                                                        Date:
            v.                                            Time:
17                                                        Location:
18    World Business Lenders, LLC, a business
      entity; Redwood Trust Deed Services,     Hon. Magistrate Judge
19
      Inc; a business entity; Wayne R. Fricke, Complaint Filed:
20    Trustee, et al. c/o Redwood Trust Deed   Trial Date:       None Set
      Services, a business entity; Peter
21
      Boudouvas, an individual; DOES 1
22    through 10, inclusive
23
                            Defendants.
24

25

26

27

28

       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                                                    ORDER
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 2 of 22



 1         Plaintiffs NIKOLAOS PSARAKIS and PENAGIOTA PSARAKIS
 2

 3   Restraining Order of the impending Foreclosure Sale of Plaintiffs home located at
 4   4670 Heyer Avenue, Castro Valley, CA 94546               SUBJECT PROPERTY
 5   currently scheduled to be sold at foreclosure at 9:30 AM on December 17, 2020.
 6   Plaintiffs make this Application pursuant to Fed. Rules of Civ. Pro., Rule 65.
 7         Notice of this Ex Parte Application was unable to be provided to all parties in
 8   this action prior to the filing. Due to the emergency nature of the action, this Ex
 9   Parte Application was drafted over the weekend and filed before 9:00 A.M. on
10   Monday, December 14, 2020. Notice of this Ex Parte Application will be given by
11   Monday at 10:00AM.
12         For the reasons set forth in this application, the Memorandum of Points and
13   Authorities, and the attached declarations, good cause exists to grant Plaintiffs Ex
14   Parte Application for a Temporary Restraining Order.
15

16   DATED: December 14, 2020                            Respectfully submitted,
17                                                       MELLEN LAW FIRM
18

19
                                                         /s/ Matthew Mellen
20                                                       Matthew Mellen
                                                         Attorney for Plaintiffs
21                                                       NIKOLAOS and PANAGIOTA
22                                                       PSARAKIS
23

24

25

26

27

28
                                                     1
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
            Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 3 of 22



 1
                                               TABLE OF CONTENTS
 2

 3
     I.       INTRODUCTION .................... ERROR! BOOKMARK NOT DEFINED.
 4
     II.      STATEMENT OF FACTS ........................................................................... 2
 5
     III.     LEGAL ARGUMENT .................................................................................. 5
 6
              A.      Legal Standard ...................................................................................... 6
 7
              B.      Plaintiffs Are Likely to Succeed on The Merits of Their Claims. ........ 6
 8
                      1.       Plaintiffs Are Likely to Succeed on the Merits on their
 9
                               Claim for Conversion. ................................................................ 6

10
                      2.       Plaintiffs Are Likely to Succeed on the Merits on Their
                               Claim for Fraud........................................................................... 7
11
                      3.       Plaintiffs Are Likely to Succeed on the Merits of Their
12
                               Claim for Breach of Fiduciary Duty. .......................................... 9

13
                      4.       Plaintiffs Are Likely to Succeed on the Merits of Their
                               Claim for Breach of Implied Covenant of Good Faith and
14
                               Fair Dealing. ............................................................................. 11

15
                      5.       Plaintiff Is Likely to Succeed on the Merits on the Claim
                               for Unjust Enrichment .............................................................. 12
16
              C.      Plaintiff Will Suffer Irreparable Harm in the Absence of this
17
                      Relief. .................................................................................................. 15

18
              D.      The Balance of Hardship Overwhelmingly Favors Plaintiff. ............. 15

19
              E.      The Relief Requested is in the Best Interest of the Public. ................ 16

20
     IV.      CONCLUSION ............................................................................................ 17

21
                                            TABLE OF AUTHORITIES
22
     CASES
23
     Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127 (9th Cir. 2011) ............................................ 6
24
     Amtower v. Photon Dynamics, Inc., 158 Cal.App.4th 1582 (2008) .............................................. 10
25
     Caribbean Marine Serv. Co. v. Baldridge, 844 F.2d 668 (9th Cir. 1988) ........................................ 6
26
     Comunale v. Traders & General Ins. Co., 50 Cal.2d 654 (1958)................................................... 11
27
     Federal Deposit Ins. Corp. v. McSweeney, 772 F.Supp. 1154 (S.D.Cal.1991) ............................. 10
28
                                                                   i
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                                                       ORDER
             Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 4 of 22


     Ghirardo v. Antonioli, 14 Cal. 4th 39 (1996) ................................................................................. 12
 1
     Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers, 415
 2      US 423 (1974) ............................................................................................................................ 5
 3   Gutierrez v. Girardi, 194 Cal.App.4th 925 (2011) ........................................................................... 9
 4   Hodges v. County of Placer, 41 Cal.App.5th 537 (2019) .............................................................. 10
 5   Real Estate Analytics, LLC v. Vallas, 160 Cal.App.4 th 463 (2008) .............................................. 15
 6   Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12 (1st Cir. 1996)............................... 14
 7   Salahutdin v. Valley of California, Inc., 24 Cal.App.4th 555 (1994) .............................................. 9
 8   Stormans, Inc. v. Selecky, 586 F.3d 1109 (9th Cir. 2009) ............................................................... 6
 9                                                                                             , 240 F.3d 832 (9th Cir.
          2001) .......................................................................................................................................... 5
10
     Wheat v. Thomas, 209 Cal. 306 (1930) ......................................................................................... 15
11
     Winter v. Natural Resources Defense Council, 555 U.S. 7 (2008)............................................ 6, 16
12
     Wolf v. Superior Court, 107 Cal.App.4th 25,                                                                    (March
13     20, 2003) .................................................................................................................................. 10
14   STATUTES
15   Cal. Civ. Code § 1572 ...................................................................................................................... 7
16   Cal. Civ. Code § 2924.12(a)(2) ...................................................................................................... 15
17   Cal. Civ. Code § 2924h(g) ............................................................................................................. 16
18   Cal. Civ. Code § 3294 .............................................................................................................. 12, 13
19   Cal. Civ. Code § 3387 .................................................................................................................... 15
20   Cal. Civ. Code §1710 ....................................................................................................................... 7
21   OTHER AUTHORITIES
22   Mortgagee Letter 2020-27 (Aug. 27, 2020), retrieved on Dec. 13, 2020 from
       https://www.hud.gov/sites/dfiles/OCHCO/documents/2020-27hsgml.pdf.............................. 16
23

24

25

26

27

28
                                                                                ii
         EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                          SUPPORT OF EX PARTE APPLICATION
            Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 5 of 22



 1
     I.       INTRODUCTION
 2
              Plaintiffs NIKOLAOS PSARAKIS and PENAGIOTA PSARAKIS, along
 3
     with their family businesses, (hereinafter,                    s   bring suit for the
 4
     misconduct, misrepresentations, and mishandling of their loan by Defendant PETE
 5
     BOUDOUVAS (hereinafter, Defendant BOUDOUVAS ), Defendant WORLD
 6
     BUSINESS LENDERS, and Defendant WAYNE R. FRICKE, TRUSTEE, ET AL.
 7
     C/O REDWOOD TRUST DEED SERVICES, INC (hereinafter Defendant
 8
     FRICKE ) (collectively                          ).
 9
              Plaintiffs wanted to obtain a $600,000.00 loan on their family residence. At
10
     the time, the home was only encumbered by $300,000 with substantial equity to
11
     cover the financing. Plaintiffs are immigrants from Greece who reached out to the
12
     Greek community to find someone who would assist them in finding a loan, and
13
     they were introduced to Defendant BOUDOUVAS, who held himself out as an
14
     independent broker; however, his conduct shows that he was an agent of the other
15
     two defendants.
16
              Defendant BOUDOUVAS immediately told Plaintiffs to transfer title of their
17
     home to their family businesses. Although Plaintiffs were prepared and had enough
18
     equity to obtain a traditional mortgage loan, Defendant BOUDOUVAS
19
     misrepresented to Plaintiffs that this would be a short-term arrangement, allow for a
20
     quicker loan approval, and that he would refinance their loan into a more traditional
21
     loan within weeks. Defendant BOUDOUVAS entered Plaintiffs into a loan
22
     agreement that required exorbitant interest rates, causing Plaintiffs to pay nearly
23
     $3000 every other day. (EXHIBIT A). Coupled with the outrageous interest was the
24
     random assignments of payments to interest and principal. After converting
25
     thousands of dollars, Defendant BOUDOUVAS induced Plaintiffs into another,
26
     albeit less onerous, loan designed to further encumber Plaintiffs property making it
27

28
                                                          1
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
                                                       ORDER
           Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 6 of 22



 1   extremely difficult to obtain better financing. Now Plaintiffs are at risk of losing
 2   their home as a result of Defendants deceptive and fraudulent practices.
 3          Defendants misled Plaintiffs when communicating with Plaintiffs in
 4   connection with obtaining two separate loans on Plaintiffs behalf and the required
 5   obligations of those loans.
 6   misconduct include without limitation conversion, fraud, breach of the implied
 7   covenant of good faith and fair dealing, breach of fiduciary duty, unjust enrichment,
 8   and Federal Unfair Debt Collection Practices Act.
 9          Plaintiffs now faces an impending foreclosure sale of their home scheduled
10   for December 17, 2020 at 9:30 AM. Given the facts at hand, impact on Plaintiffs,
11                                        , Plaintiffs requests that the Court grant the instant
12   Application for Ex Parte Temporary Restraining Order.
13   II.    STATEMENT OF FACTS
14          Plaintiff MICHAEL XYNTARAS is the person with whom Defendant
15   BOUDOUVAS communicated most directly. Decl. of Xytaras 4. Plaintiff
16   XYNTARAS is a successful butcher but is not a sophisticated businessperson.
17   Likewise, his primary language is Greek, and he speaks little English. Decl. of
18   Xytaras 3. In fact, all Plaintiffs are immigrants from Greece who speak very limited
19   English, which prompted them to look within the Greek community to find
20   someone who could assist them find a loan with favorable terms. Decl. of Xytaras
21   6. Plaintiffs met Defendant BOUDOUVAS, who speaks Greek and held himself
22   out as an independent broker. Decl. of Xytaras 7. At the time Plaintiffs met
23   Defendant BOUDOUVAS, the SUBJECT PROPERTY was security for a
24   $300,000.00 debt. Plaintiffs wanted to obtain a loan on SUBJECT PROPERTY in
25   the amount of $600,000.00. Decl. of Xytaras 5. Defendant BOUDOUVAS knew
26   Plaintiff XYNTARAS                                                          , that he was not
27   fluent in English, and would rely on Defendant BOUDOUVAS to communicate the
28   terms of any financing agreements.
                                                     2
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 7 of 22



 1          Defendant BOUDOUVAS told Plaintiffs to transfer title of SUBJECT
 2   PROPERTY to Plaintiff Star Natural Meats 1, Inc. and Plaintiff Old Fashion
 3   Butc                                                           . Although Plaintiffs would
 4   have accepted a traditional mortgage and had more than enough equity for a
 5   traditional mortgage, Defendant BOUDOUVAS represented to Plaintiff
 6   XYNTARAS that the property transfer would allow for a quicker loan approval, as
 7   opposed to traditional lending. Defendant BOUDOUVAS told Plaintiffs that he
 8   would enter into LOAN A for a period of a few weeks, at which time it would be
 9   refinanced into a traditional mortgage. Decl. of Xytaras 3.
10          Defendant BOUDOUVAS obtained the first loan for Plaintiffs in July 2018
11                                  The loan amount was for $645,000. The Daily APR
12   (daily compounding interest rate) was 0.1917% (which is roughly 69% APR).
13   Defendant World Business Lenders is the beneficiary of this loan. Defendant Fricke
14   Wayne R Trust, is the servicer of LOAN A. Decl. of Xytaras 10.
15          Plaintiffs paid almost $3,000 nearly every other day between August 2018 to
16   January 2019. Plaintiffs made these payments over 80 times. Decl. of Xytaras 12.
17   Defendant World Business Lenders credited most Plaintiffs payments as interest
18   payments. In some cases, the entire payment was applied to interest with no amount
19   applied to reduce the outstanding principal. Decl. of Xytaras 13. There is no
20   explanation for the inconsistent and random distributions of Plaintiffs payment to
21   principal and interest. Being crushed by the weight of these payments, Plaintiffs
22   began reaching out to Defendant BOUDOUVAS for the originally promised
23   traditional mortgage. Decl. of Xytaras 14.
24          In April 2019, Plaintiffs made a single payment of $600,000.00 to Defendant
25   WORLD BUSINESS LENDERS. Despite this considerable payment that was only
26   $45,000.00 less than the original loan amount, Plaintiffs later found out that the
27   principal balance on the loan that they believed this would pay off was still more
28   than $193,000.00. Decl. of Xytaras 19. Subsequently and unbeknownst to
                                                     3
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 8 of 22



 1   Plaintiffs, the principal balance with Defendant WORLD BANK LENDERS
 2   therefore increased to $252,000.00 by April 2020. Decl. of Xytaras 21. The
 3   principal balance increased by another $90,362.00 on April 6, 2020, despite
 4   Plaintiffs paying another $18,643.00 to Defendant WORLD BANK LENDERS.
 5   Decl. of Xytaras 22. Although it
 6   longer make payments to Defendant WORLD BUSINESS LENDERS, Plaintiffs
 7   were reported to still have a principal balance of $265,151.03 remaining with
 8   Defendant WORLD BANK LENDERS as of October 2020. Decl. of Xytaras 24.
 9         April 2019, Defendant BOUDOUVAS obtained LOAN B, another short-term
10   loan with a balloon payment, for Plaintiffs. Plaintiffs were induced to obtain
11   LOAN B to make the substantial payment on LOAN A. Defendant BOUDOUVAS
12   represented that this would completely pay off LOAN A. Decl. of Xytaras 15. On
13   April 30, 2019, Defendant FRICKE, the beneficiary of LOAN B, recorded a Deed
14   of Trust (Subord
15   LOAN A lien. The loan amount was $615,000 at 12% yearly interest. Decl. of
16   Xytaras 17.
17         Defendant BOUDOUVAS, however, continued to promise that more
18   traditional financing would become available soon. Plaintiffs proceeded to make
19   payments for LOAN B from April 2019 to May 2020. Defendant BOUDOUVAS
20   represented that it was no longer necessary to make payments on LOAN A, as they
21   had repaid that loan; but that timely payments were necessary for LOAN B. Decl.
22   of Xytaras 20. During the time between April 2019 and April 2020, Plaintiffs
23   continued making those payments on LOAN B. Near the end of the 2-year term set
24   forth in LOAN B, Defendant BOUDOUVAS advised Plaintiffs that more
25   traditional financing was coming and not to make payments on LOAN B, in
26   anticipation of refinancing. Decl. of Xytaras 23.
27         However, this refinancing was never to come. As a result, Plaintiff reached
28   out to other sources for financing, losing trust in BOUDOUVAS to deliver on his
                                                     4
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
            Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 9 of 22



 1   promises and feeling trapped by the cycle of short-term, balloon payment loans. It
 2   was at the time Plaintiffs sought financing from an uninterested, third-party,
 3   Defendant FRICKE suspiciously began recording a foreclosure. Furthermore, these
 4   communication regarding default and possible foreclosure were communicated to
 5   Defendant BOUDOUVAS. (EXHIBIT E). It was only when Plaintiff sought
 6   traditional financing elsewhere, that the outrageous remaining balance remaining
 7   from LOAN A was discovered.
 8           But for this remaining balance Plaintiffs would be able to obtain favorable
 9   refinancing and pay off LOAN B. Plaintiffs now realize that all the actors have all
10   been working in concert to convert hundreds of thousands of dollars and deprive
11   Plaintiffs of their property.
12   III.    LEGAL ARGUMENT
13           Plaintiffs request injunctive relief because they face the imminent foreclosure
14   of the SUBJECT PROPERTY despite having always made payments as demanded
15   by Defendant BOUDOUVAS on behalf of all Defendants. Plaintiffs have
16   repeatedly represented to Defendant BOUDOUVAS a willingness to satisfy
17   payment obligations. They simply want to keep their home without brokers and
18   lenders taking advantage of them through misrepresentations and concealed
19   relationships. Defendant BOUDOUVAS, with the assistance of all Defendants,
20   trapped Plaintiffs in a cycle of excessive payments, rolling one bad loan into
21   another. Now Plaintiffs are faced with eminent loss of their property.
22           Therefore, Plaintiffs requests that this Court grant Plaintiffs a Temporary
23   Restraining so that the status quo might be maintained pending resolution of an
24   Order to Show Cause why a Preliminary Injunction should be issued. Granny
25   Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers, 415 US
26   423, 439 (1974) (purpose of a temporary restraining order is to preserve the status
27   quo until the merits of the action can be determined).
28
                                                     5
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 10 of 22


           A.      LEGAL STANDARD
 1
           In general, the showing required for a temporary restraining order and a
 2
     preliminary injunction are the same.
 3
     Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001). The party requesting
 4
     preliminary injunctive relief must
 5
     that he is likely to suffer irreparable harm in the absence of preliminary relief, that
 6
     the balance of equities tips in his favor, and that an injunction is in the public
 7
                Winter v. Natural Resources Defense Council, 555 U.S. 7, 20 (2008;
 8
     Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (quoting Winter).
 9
     The propriety of a temporary restraining order hinges on a significant threat of
10
     irreparable injury that must be imminent in nature. Caribbean Marine Serv. Co. v.
11
     Baldridge, 844 F.2d 668, 674 (9th Cir. 1988).
12
           Alternatively, under the sliding scale approach, if the Plaintiffs demonstrate
13
     the requisite likelihood of irreparable harm and show that an injunction is in the
14
     public interest, a preliminary injunction may issue so long as serious questions
15
     going to the merits of the case are raised and the balance of hardships tips sharply
16
     in Plaintiffs' favor. Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-36
17
     (9th Cir. 2011)
18
     test for preliminary injunctions remains viable after Winter).
19
           In the case at hand, a temporary restraining order should issue using either
20
     approach. Plaintiffs have shown a likelihood of success on the merits and stand to
21
     be irreparably injured. Therefore, the Court should grant the requested temporary
22
     restraining order and set the matter for an Order to Show Cause why a Preliminary
23
     Injunction should not issue.
24
           B.      PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS
25                 OF THEIR CLAIMS.
26                 1.  PLAINTIFFS ARE LIKELY TO SUCCEED ON THE
                       MERITS ON THEIR CLAIM FOR CONVERSION.
27
           Liability for conversion exists where it is established that (1) Plaintiffs had
28
                                                     6
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 11 of 22



 1
     ownership rights or rights to possession of personal property; (2) Defendants

 2
     disposed of Plaintiffs property in a manner inconsistent with Plaintiffs property

 3
     rights; and (3) Plaintiffs suffered damages as a result.

 4          Defendants clearly and
 5   property. After making the $600,000.00 payment to Defendant World Business
 6   Lenders, Plaintiffs were entitled to relief from the wrongly claimed principal balance
 7   of $193,000.00. (EXHIBIT A). Defendant World Business Lender was not entitled
 8   to the remaining balance, yet LOAN A continues to accumulate interest.
 9          Defendants further hid LOAN A from Plaintiffs in order to increase the
10   indebtedness on the property. Plaintiffs were not aware that the $193,000.00 was
11   owed and still accumulating interest until he sought refinancing from an unrelated
12   third party. Defendants        conduct reduces the available equity in SUBJECT
13   PROPERTY making it more difficult for them to refinance. At all times, Plaintiffs
14   have been ready and willing to make arrangements for long term, traditional
15   financing.
16          For this reason, Plaintiffs believe they will succeed on the cause of action for
17   conversion.
18                 2.     PLAINTIFFS ARE LIKELY TO SUCCEED ON THE
19                        MERITS ON THEIR CLAIM FOR FRAUD.
20          There are several varieties of fraud in California, which are enumerated in
21   California Civil Code §1710. These include: concealment; an intentional
22   misrepresentation; negligent misrepresentation; and false promise. Cal. Civ. Code §
23   1572                            fraud [. . .] consists in any of the following acts,
24   committed by a party to the contract, or with his connivance, with intent to deceive
25   another party thereto [. . .]: 1. The suggestion, as a fact, of that which is not true, by
26   one who does not believe it to be true; 2. The positive assertion, in a manner not
27   warranted by the information of the person making it, of that which is not true,
28   though he believes it to be true; 3. The suppression of that which is true, by one
                                                     7
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 12 of 22



 1
     having knowledge or belief of the fact; 4. A promise made without any intention of

 2
                                                                   Cal Civ. Code § 1572.

 3
           To state a claim for fraudulent concealment, Plaintiffs must show (1) the

 4
     defendants must have concealed or suppressed a material fact, (2) the defendants

 5
     must have been under a duty to disclose the fact to the plaintiffs, (3) the defendants

 6
     must have intentionally concealed or suppressed the fact with the intent to defraud

 7   the plaintiffs, (4) the plaintiffs must have been unaware of the fact and would not

 8   have acted as he did if he had known of the concealed or suppressed fact, and (5) as

 9   a result of the concealment or suppression of the fact, the plaintiffs must have

10   sustained damage.

11         To state a claim for intentional misrepresentation, Plaintiffs must show (1) a

12   misrepresentation; (2) knowledge of the fals

13   Intent to defraud, i.e., to induce reliance on the misrepresentation; (4) justifiable

14   reliance; and (5) resulting damages.

15         To state a claim for negligent misrepresentation, Plaintiffs must show that:

16   (1) Defendants made a representation as to a past or existing material fact; (2)

17   Defendants made the misrepresentation without any reasonable basis for believing

18   it to be true; (3) the representation was made with the intent to induce the plaintiffs

19   to rely upon it; (4) Plaintiffs were unaware of the falsity of the representation and

20   acted in justifiable reliance on the representation, and (5) damages.
21         To state a claim for false promise, Plaintiffs must show that: (1)
22   Defendants made a promise to Plaintiffs; (2) Defendants did not intend to perform
23   this promise when it was made; (3) Defendants intended that Plaintiffs rely on this
24   promise; (4) Plaintiffs reasonably relied on Defendants promise; (5) Defendants
25   did not perform the promised act; (6) Plaintiffs were harmed; and (7) Plaintiffs'
26   reliance on Defendants promise was a substantial factor in causing his harm.
27         Here, Defendants committed multiple varieties of fraud, including but not
28   limited to fraudulent concealment, intentional misrepresentation, negligent
                                                     8
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 13 of 22



 1
     misrepresentation, and false promise.

 2
              The above-mentioned Defendants committed fraudulent concealment when

 3
     they concealed the fact that they were working concert. Defendants had a duty to

 4
     disclose this fact, but it was intentionally concealed. Defendants knew that if

 5
     Plaintiffs were aware that Defendants were acting in concert to trap Plaintiffs into

 6
     two separate ballooning loans, Plaintiffs would have sought other financing.

 7   Defendants design is revealed by the sequence of events and the timing of the

 8   foreclosure actions. When Plaintiffs sought financing from a third party unaffiliated

 9   with Defendants, liens and foreclosure actions followed soon thereafter.

10            The above-mentioned Defendants committed intentional fraud and false

11   promise by suggesting that LOAN A would only need to be paid for a few weeks at

12   which time Defendant BOUDOUVAS would secure a tradition mortgage loan for

13   Plaintiffs. However, Defendant BOUDOUVAS did not act and allowed Plaintiffs to

14   make extremely high payments for nearly 9 months. (EXHIBIT A). Defendants also

15   suppressed truthful information about the risky nature of the loan.

16            The above-mentioned Defendants committed negligent misrepresentation

17   when they stated that entering into LOAN A and making several large lump sum

18   payments would allow Plaintiffs to find a traditional mortgage loan. The

19   representations were made with the intent to induce the plaintiffs to rely upon it so

20   Defendants could fully encumber the SUBJECT PROPERTY, requiring extremely
21   high payments of principal and interest. Plaintiffs were unaware that Defendants
22   representations were untrue and acted in justifiable reliance on those representation.
23            For this reason, Plaintiffs believe they will succeed on the cause of action for
24   fraud.
25
                    3.     PLAINTIFFS ARE LIKELY TO SUCCEED ON THE
26                         MERITS OF THEIR CLAIM FOR BREACH OF
27
                           FIDUCIARY DUTY.

28
                                                     9
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 14 of 22



 1         To be liable for a breach of a fiduciary duty in California, there must be (1) a
 2   fiduciary duty owed, (2) a breach of that fiduciary duty; and damage proximately
 3   caused by the breach. Gutierrez v. Girardi, 194 Cal.App.4th 925, 932 (2011). The
 4   breach of fiduciary duty can be based upon either negligence or fraud, depending
 5   on the circumstances. See Salahutdin v. Valley of California, Inc., 24 Cal.App.4th
 6   555, 563 (1994); see also Federal Deposit Ins. Corp. v. McSweeney, 772 F.Supp.
 7   1154, 1157 (S.D.Cal.1991). Whether a fiduciary duty exists is generally a question
 8   of law, while the question of whether the Defendant breach that duty towards the
 9   Plaintiff is a question of fact. Hodges v. County of Placer, 41 Cal.App.5th 537
10   (2019); Amtower v. Photon Dynamics, Inc., 158 Cal.App.4th 1582, 1599 (2008).
11

12   between parties to a transaction wherein one of the parties is in duty bound to act
13   with the utmost good faith for the benefit of the other party. Such a relation
14   ordinarily arises where a confidence is reposed by one person in the integrity of
15   another, and in such a relation the party in whom the confidence is reposed, if he
16   voluntarily accepts or assumes to accept the confidence, can take no advantage
17   from his acts relating to the interest of the other party without the latter's knowledge
18                    Hodges, 41 Cal.App.5th at 546 547 [citations omitted]. The duty
19   of undivided loyalty the fiduciary owes to its beneficiary is inherent in these
20

21                                                                            rmissible in a
22   workaday world for those acting at arm's length, are forbidden to those bound by
23   fiduciary ties. A trustee is held to something stricter than the morals of the market
24   place. Not honesty alone, but the punctilio of an honor the most sensitive is then the
25                             Wolf v. Superior Court, 107 Cal.App.4th 25, 30, as
26                                   (March 20, 2003) (citation omitted).
27         Here, Defendants put themselves in a fiduciary position by acting through
28   Defendant BOUDOUVAS, who represented himself as a fiduciary to Plaintiffs.
                                                     10
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 15 of 22



 1   Defendant BOUDOUVAS had a duty to Plaintiffs to act with the utmost good faith
 2   for the benefit of Plaintiffs. That duty was breached multiple times, but most
 3   egregiously when Defendnat BOUDOUVAS concealed the relationship and
 4   intentions of the all Defendants in entering LOAN A and LOAN B. All Defendants
 5   contributed to and benefited from that breach of duty, and Plaintiffs were and
 6   continue to be significantly harmed. Plaintiffs have distributed large sums of money
 7   to Defendants, it has been wronglfully convertered, and yet the SUBJECT
 8   PROPERTY is still set for sale.
 9         For this reason, Plaintiffs believe they will succeed on the cause of action for
10   breach of fiduciary duty.
11                 4.     PLAINTIFFS ARE LIKELY TO SUCCEED ON THE
                          MERITS OF THEIR CLAIM FOR BREACH OF IMPLIED
12
                          COVENANT OF GOOD FAITH AND FAIR DEALING.
13         In every contract or agreement there is an implied promise of good faith and
14   fair dealing. Comunale v. Traders & General Ins. Co., 50 Cal.2d 654, 658 (1958).
15   This means that each party will not do anything to unfairly interfere with the right
16   of any other party to receive the benefits of the contract; however, the implied
17   promise of good faith and fair dealing cannot create obligations that are inconsistent
18   with the terms of the contract. Id. While the elements are the same as breach of
19   contract, a breach of the covenant of good faith and fair dealing is a separate cause
20   of action.
21         Defendants conduct constitutes a breach of the covenant of good faith and
22   fair dealing implied in every contract under California law. This covenant creates
23   an obligation in Defendants not to hinder or prevent                         lity to perform
24   under the contract. Plaintiffs had an obligation to make monthly payments, and
25   they did so. Defendants had the implicit obligation not to hinder or prevent
26   Plaintiffs ability to perform under the agreement or hinder Plaintiffs ability to
27   receive the benefit of the agreement. Likewise, the Defendants have an obligation
28
                                                     11
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 16 of 22



 1   to deal fairly and in good faith with Plaintiffs.
 2         In the case at hand, Defendants interfered with Plaintiffs' ability to refinance
 3   the burdensome LOAN A terms. Defendants purposefully misled Plaintiffs into
 4   paying extremely high mortgage payments over a short period of time and
 5   Defendant BOUDOUVAS, acting in concert with all defendants, arbitrarily
 6   instructed Plaintiffs on when to make payments. Defendants also inflated the
 7   amount due by failing to properly apply                                           to interest
 8   and principal, allowing principal to remain and interest to accumulate, and failing to
 9   account for these actions. Defendants then further artificially inflated the amount
10   due on LOAN A even after Plaintiffs paid $600,000. Defendants proceeded with
11   foreclosure despite timely payments on LOAN A, until Plaintiffs were informed the
12   loan was repaid; timely payments on LOAN B, until Plaintiffs were told to stop
13   pending making payments pending refinancing; and eminent foreclosure after
14   seeking financing outside of this circle of lenders.
15         For this reason, Plaintiffs believe they will succeed on the cause of action for
16   breach of covenant of good faith.
17                 5.     PLAINTIFF IS LIKELY TO SUCCEED ON THE MERITS
18                        ON THE CLAIM FOR UNJUST ENRICHMENT
19         In general, a person who has been unjustly enriched at the expense of another

20   is required to make restitution to the other. Although not required, a valid cause of

21   action arises under Unjust Enrichment when a Defendants receives a benefit they

22   would not have otherwise received at the Plaintiffs' expense. Ghirardo v. Antonioli,

23   14 Cal. 4th 39, 51 (1996).

24         By committing conversion of $193,000.00 plus unjustified interest from

25   Plaintiffs, Defendants have been unjustly enriched to Plaintiffs' detriment.

26         As a result of the foregoing, Plaintiffs has suffered and continue to suffer

27   damages, including the damage to Plaintiffs' credit resulting from the foreclosure

28   status of his loan, loss of equity, potential loss of property, emotional distress,
                                                     12
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 17 of 22



 1   frustration, fear, anger, helplessness, nervousness, and anxiety. Plaintiffs seeks
 2   restitution, disgorgement of sums wrongfully obtained, costs of suit, reasonable
 3                 ees, injunctive relief, compensatory damages for the loss of equity, and
 4   such other and further relief as the Court may deem just and proper.
 5            Defendants are guilty of malice, fraud and/or oppression, as defined in
 6   California Civil Code § 3294. Defendants actions were malicious and willful, in
 7   conscious disregard of the rights and safety of Plaintiffs and calculated to injure
 8   Plaintiffs. Accordingly, Plaintiffs are entitled to recover punitive damages from
 9   Defendants pursuant to California Civil Code § 3294, in an amount according to
10   proof.
11            For this reason, Plaintiffs believe they will succeed on the cause of action for
12   unjust enrichment.
13                     6. VIOLATIONS OF THE FAIR DEBT COLLECTION
14                        PRACTICES ACT 15 U.S.C. § 1692 et seq.
15

16   a debt collector may not use any false, deceptive, or misleading representation or
17   mean
18

19   Lenders are required to disclose in initial written communication
20   collector is attempting to collect a debt and any information obtained will be used
21

22            Furthermore, under 15 U.S.C. § 1692d, a debt collector may not engage in
23   conduct that results in harassment, oppression, or abuse of any person in connection
24   with the collection of a debt.
25            Any debt collector who fails to comply with any provision of the FDCPA is
26   liable in an amount equal to the sum of (1) any actual damage sustained as the
27   result; (2)(A) in the case of any action by an individual, such additional damages as
28   the court may allow; and (3) in the case of a successful action under the FDCPA,
                                                     13
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 18 of 22



 1

 2   court.
 3            Here, Defendants took ample advantage of the fact that Plaintiffs speak very
 4   limited English and could not read the details of the Agreement. Defendant
 5   BOUDOUVAS falsely represented to Plaintiffs (in Greek) that they would obtain
 6                                                          ir Loan to a traditional mortgage.
 7            Given that Plaintiffs were unable to read the contract or any debt collection
 8   notices they received in English, Defendants utterly failed to provide disclosures
 9   required by both the Truth in Lending and Consumer Credit Protection Acts, let
10   alone the written notice required by the FDCPA. However, instead of correcting
11   these flagrant violations as required by 15 U.S.C. § 1640(b) and verbally
12   communicating to the Plaintiffs in the language they understood, Defendants
13   deceptively and abusively took advantage of Plaintiffs in violation of 15 U.S.C. §
14   1692 et. seq.
15            As a result of the foregoing, Plaintiff has suffered and continues to suffer
16   damages, including the damage to Plaintiffs credit resulting from the foreclosure
17   status of his loan, loss of equity, potential loss of property, emotional distress,
18   frustration, fear, anger, helplessness, nervousness, and anxiety. Plaintiff seeks
19   restitution, disgorgement of sums wrongfully obtained, costs of suit, reasonable
20                     injunctive relief, compensatory damages for the loss of equity, and
21   such other and further relief as the Court may deem just and proper.
22            Defendant is guilty of malice, fraud and/or oppression, as defined in
23   California Civil Code § 3294. Defendants' actions were malicious and willful, in
24   conscious disregard of the rights and safety of Plaintiffs and calculated to injure
25   Plaintiffs. Accordingly, Plaintiff is entitled to recover punitive damages from
26   Defendant pursuant to California Civil Code § 3294, in an amount according to
27   proof.
28
                                                     14
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 19 of 22



 1         C.      PLAINTIFF WILL SUFFER IRREPARABLE HARM IN THE
 2                 ABSENCE OF THIS RELIEF.
 3         Plaintiffs have established that irreparable injury is not only likely, but also
 4   imminent, if this temporary restraining order does not issue. Irreparable injury is an
 5

 6                Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 18 (1st Cir.
 7   1996).     California law presumes that real property is unique and not easily
 8   interchangeable. Real Estate Analytics, LLC v. Vallas, 160 Cal.App.4th 463, 464
 9   (2008); Cal. Civ. Code § 3387; Wheat v. Thomas, 209 Cal. 306 (1930). In fact, under
10   California law, a f                                               conclusively an irreparable
11   harm. (See Wheat, 209 Cal. 306; Cal. Civ. Code § 3387. As such, Plaintiffs stands
12   to suffer irreparable harm.
13         In the case at hand, Plaintiffs have sufficiently pled that the harm is an
14   immediate threat. Specifically, there is currently a foreclosure sale scheduled for
15   Plaintiffs' Property for December 17, 2020. Plaintiffs now stands to lose the subject
16   property due to Defendants misconduct.
17         D.      THE BALANCE OF                     HARDSHIP           OVERWHELMINGLY
                   FAVORS PLAINTIFF.
18
           Since the law presumes the loss of real property constitutes irreparable injury,
19

20
     the balance of hardships overwhelmingly favors Plaintiffs. Plaintiffs stands to lose

21
     title to the subject property after Defendants failure to provide Plaintiffs information

22
     regarding the true nature of the loans obtained, as well as, Defendants acting in

23
     concert to intentionally convert funds from Plaintiffs foreclose on the subject

24
     property. If this property is sold to a third-party bona fide purchaser, Plaintiffs will

25
     never be able to replace it. See Cal. Code Civ. Proc. § 526(a)(4) [injunction may

26
     issue when pecuniary compensation would not afford adequate relief.) As such,

27   Plaintiffs stands to suffer irreparable harm.

28         On the other hand, Defendants faces minimal hardship. Plaintiffs are only
                                                     15
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
         Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 20 of 22



 1   requesting that Defendants refrain from selling Plaintiffs home until
 2   causes of action are adjudicated. In fact, California law provides that any injunction
 3

 4   has corrected and remedied the violation or violations giving rise to the action for
 5   injunctive relief                                          .) Therefore, Defendants have a
 6   built-in mechanism to preserve its rights. Further, the Property is not unique from
 7   Defendant perspective but more like a commodity that Defendants are fraudulently
 8   seeking to foreclose on for a profit. Given this, there is little doubt that the balance
 9   of hardships overwhelmingly favors Plaintiffs and, therefore, the temporary
10   restraining order should issue.
11         E.      THE RELIEF REQUESTED IS IN THE BEST INTEREST OF
                   THE PUBLIC.
12

13
     extraordinary r                            Winter v. Natural Resources Defense Counsel,
14
     Inc., 555 U.S. 7, 24. (2008). However, the United States has demonstrated a
15
     significant interest in regulating the conduct of foreclosure sales, as demonstrated by
16
                                                                                               on July
17
     30, 2008 and Dodd-Frank Wall Street Reform and Consumer Protection Act of
18
                                                                          ocedures Act of 1974.
19
     Furthermore, the United States has shown a particular interest in preventing
20
     foreclosure during the COVID-19 public health crisis, as evidenced by the FHFA and
21
     Federal Housing Administration                                      foreclosure and eviction
22
     moratorium that has now been extended through December 31, 2020 via the CARES
23
     Act. Mortgagee Letter 2020-27 (Aug. 27, 2020), retrieved on Dec. 13, 2020 from
24
     https://www.hud.gov/sites/dfiles/OCHCO/documents/2020-27hsgml.pdf; see 53 No.
25
     18 Mortgage & Real Estate Executives Report NL 3.
26
           The State of California has also shown a strong interest in regulating
27
     foreclosure sales, most notably by passing the Homeowners Bill of Rights in 2013.
28
                                                     16
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
           Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 21 of 22



 1   More recently, in response to the COVID-19 crisis, the State of California has
 2   expanded the Homeowners Bill of Rights to protect borrowers during the present
 3   public health emergency to an even greater extent than already provided by the
 4   federal government through the CARES Act.
 5           Lastly, it is unclear that a public auction can truly be held during skyrocketing
 6   and tragic COVID19 infections and increasingly strict shelter-in-place restrictions.
 7

 8   viola                                          ng, enshrined in Cal. Civ. Code § 2924h(g).
 9           For these reasons, it would go against public policy to allow the foreclosure
10   sale to go forward on December 17, 2020.
11   IV.     CONCLUSION
12           For the reasons set forth herein, good cause exists to grant the instant ex parte
13   application and restrain the foreclosure sale of Plaintiffs' property currently set to
14   take place.
15

16
     DATED: December 14, 2020                             Respectfully submitted,
17

18                                                        MELLEN LAW FIRM

19

20                                                        Attorney for Plaintiffs
                                                          NIKOLAOS PSARAKIS and
21                                                        PENAGIOTA PSARAKIS

22

23

24

25

26

27

28
                                                     17
       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                                        SUPPORT OF EX PARTE APPLICATION
Case 3:20-mc-80218 Document 1 Filed 12/14/20 Page 22 of 22
